Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C 101. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “obtaining a logo picture including: a current logo graph and current text information; performing text recognition on the logo picture to obtain the current text information; and searching for a picture that matches both the current logo graph and the current text information, to obtain a matched picture.”. The above steps recited in claim 1 are directed to an abstract idea as the steps of performing text recognition on the logo picture to obtain the current text information; and searching for a picture that matches both the current logo graph and the current text information, to obtain a matched picture” can be performed mentally in the human mind. This judicial exception is not integrated into a practical application because the recital of additional step “obtaining a logo picture including: a current logo graph and current text information;” is just insignificant extra-solution activity step, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 4 depending from claim 1 recites “wherein the obtaining a logo picture comprises: determining a logo area in an original picture; cropping, from the original picture, a picture corresponding to the logo area, as the logo picture” is also extra solution activity without amounting to significantly more than the judicial exception. Claim 5 depending from claim 1 recites “wherein the performing text recognition on the logo picture to obtain the current text information comprises: performing Optical Character Recognition (OCR) on the logo picture to obtain an OCR result; and taking the OCR recognition result as the current text information if a confidence of the OCR result is greater than or equal to a preset threshold.”. The steps recited in claim 5 are extra solution activity to the judicial exception not amounting to be significantly more (i.e are not inventive) than the judicial exception. Claim 6 depending from claim 1 recites “further comprising: obtaining a recognition result according to the matched picture, the recognition result including: the matched picture, and/or a tag corresponding to the matched picture.” which also can be performed mentally in the human mind and therefore do not amount to be significantly more than the judicial exception. Claim 9 depending from claim 4 recites “further comprising: obtaining a recognition result according to the matched picture, the recognition result including: the matched picture, and/or a tag corresponding to the matched picture.” which also can be performed mentally in the human mind and therefore do not amount to be significantly more than the judicial exception. Claim 10 depending from claim 5 recites “further comprising: obtaining a recognition result according to the matched picture, the recognition result including: the matched picture, and/or a tag corresponding to the matched picture. ” which also can be performed mentally in the human mind and therefore do not amount to be significantly more than the judicial exception. Claim 11 depending from claim 6 recites “further comprising: obtaining a recognition result according to the matched picture, the recognition result including: the matched picture, and/or a tag corresponding to the matched picture.” which also can be performed mentally in the human mind and therefore do not amount to be significantly more than the judicial exception.

Claim 12 is rejected under 35 U.S.C 101. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a logo picture processing method, wherein the method comprises: obtaining a logo picture including: a current logo graph and current text information; performing text recognition on the logo picture to obtain the current text information; and searching for a picture that matches both the current logo graph and the current text information, to obtain a matched picture..”. The above steps recited in claim 12 are directed to an abstract idea as the steps of performing text recognition on the logo picture to obtain the current text information; and searching for a picture that matches both the current logo graph and the current text information, to obtain a matched picture” can be performed mentally in the human mind. This judicial exception is not integrated into a practical application because the recital of additional step “obtaining a logo picture including: a current logo graph and current text information;” is just insignificant extra-solution activity step, and also “at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform the steps” is just equivalent to mere implementation of an abstract idea on a computer {i.e a general purpose computer) and therefore the recital does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 15 depending from claim 12 recites “wherein the obtaining a logo picture comprises: determining a logo area in an original picture; cropping, from the original picture, a picture corresponding to the logo area, as the logo picture.” is also extra solution activity without amounting to significantly more than the judicial exception. Claim 16 depending from claim 12 recites “wherein the performing text recognition on the logo picture to obtain the current text information comprises: performing Optical Character Recognition (OCR) on the logo picture to obtain an OCR result; and taking the OCR recognition result as the current text information if a confidence of the OCR result is greater than or equal to a preset threshold. The steps recited in claim 16 are extra solution activity to the judicial exception not amounting to be significantly more (i.e are not inventive) than the judicial exception. Claim 17 depending from claim 12 recites “further comprising: obtaining a recognition result according to the matched picture, the recognition result including: the matched picture, and/or a tag corresponding to the matched picture.” which also can be performed mentally in the human mind and therefore do not amount to be significantly more than the judicial exception.


Claim 20 is rejected under 35 U.S.C 101. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “A non-transitory computer readable storage medium with computer instructions stored thereon, wherein the computer instructions are used for causing a computer to perform a logo picture processing method, wherein the method comprises: obtaining a logo picture including: a current logo graph and current text information; performing text recognition on the logo picture to obtain the current text information; and searching for a picture that matches both the current logo graph and the current text information, to obtain a matched picture.”. The above steps recited in claim 20 are directed to an abstract idea as the steps of performing text recognition on the logo picture to obtain the current text information; and searching for a picture that matches both the current logo graph and the current text information, to obtain a matched picture” can be performed mentally in the human mind. This judicial exception is not integrated into a practical application because the recital of additional step “obtaining a logo picture including: a current logo graph and current text information;” is just insignificant extra-solution activity step, and also “A non-transitory computer readable storage medium with computer instructions stored thereon, wherein the computer instructions are used for causing a computer to perform a logo picture processing method” is just equivalent to mere implementation of an abstract idea on a computer (i.e a general purpose computer implementing instructions) and therefore the recital does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 depends from claim 6 and the limitations recited in claim 11 do not further limit the claim as the limitations recited in claim 11 are already recited in claim 6 and therefore it does not further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al, (US20150023604) hereafter Mitchell.

1. Regarding claim 1, Mitchell discloses a logo picture processing method (figs 3-6, paras 0033-0038, 0066 shows and discloses a method for processing a logo picture (fig 4 shows the logo picture)), comprising:
obtaining a logo picture including: a current logo graph and current text information (fig 4 paras 0033-0038, 0066 discloses obtaining a card image 102 (a logo picture) including a current logo graph (i.e shape and color of the logo 408 as seen in fig 4 meeting the limitations of graph) and current text information (404, 406) as seen in fig 4); 
performing text recognition on the logo picture to obtain the current text information (paras 0033-0038 discloses performing OCR (text recognition) on the logo picture 102 to obtain the current text information (i.e OCR system identifies (obtains) the words (current text information)) on the logo picture (i.e card image 102) meeting the above limitations, examiner notes that the specifics of the text recognition and the current text information are not required by the current claim); and 
searching for a picture that matches both the current logo graph and the current text information, to obtain a matched picture (paras 0035-0036 discloses the OCR system identifying images, logos (i.e current logo graph), words (i.e current textual information), icons, pictures, badges, and other features of the art on the card image (i.e logo picture 102) and compares the identified card image features (i.e the logo graph and textual information) to the featues of the database images and locates a matching image (i.e matched picture) meeting the above claim limitations).  

2. Regarding claim 6, Mitchell discloses the method according to claim 1, further comprising: obtaining a recognition result according to the matched picture, the recognition result including: the matched picture (para 0043 discloses the ocr recognition result (i.e identifying/obtaining the recognition result of the digits) to find a suitable match (i.e the matched picture) meeting the above claim limitations, examiner notes that due to the recital of or in the claim the strike through limitations are not required to be met), 

3. Regarding claim 11, Mitchell discloses the method according to claim 6, further comprising: obtaining a recognition result according to the matched picture, the recognition result including: the matched picture (para 0043 discloses the ocr recognition result (i.e identifying/obtaining the recognition result of the digits) to find a suitable match (i.e the matched picture) meeting the above claim limitations, examiner notes that due to the recital of or in the claim the strike through limitations are not required to be met), 

4. Claim 12 is a corresponding electronic device claim of claim 1. Fig 6 and paras 0096-0099 shows and discloses an electronic device comprising at least one processor and memory storing instructions to perform the steps recited in claim 12.

5. Claim 20 is a corresponding non-transitory computer readable storage medium claim of claim 1. See the explanation of claim 1. Mitchell disclose non-transitory computer readable medium with computer instructions stored thereon in Fig 6 and paras 0096-0099 to perform the steps recited in claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Pereira et al. (US20180307942) hereafter Pereira.

6. Regarding claim 4, Mitchell discloses the method according to claim 1. Mitchell discloses obtaining logo picture seen in claim 1. Para 0070 in Mitchell also disclose “crop” the image. Mitchell however is silent and however fails to disclose wherein the obtaining a logo picture comprises: determining a logo area in an original picture; cropping, from the original picture, a picture corresponding to the logo area, as the logo picture.  
	Pereira discloses wherein the obtaining a logo picture comprises: determining a logo area in an original picture; cropping, from the original picture, a picture corresponding to the logo area, as the logo picture (paras 0011-0012, 0041-0042 discloses logo recognition using segmentation of logo regions (i.e determining and cropping logo area) from the original picture meeting the above claim limitations).Before the effective filing date of the invention was made, Mitchell and Pereira are combinable because they are from the same filed of endeavor and are analogous art of image processing. The suggestion/motivation would be a highly accurate and robust logo detection at para 0042. Therefore it would be obvious and within one ordinary skill in the art to have recognized the advantages of Pereira in the method of Mitchell to obtain the invention as specified in claim 4.

7. Regarding claim 9, Mitchell and Pereira disclose the method according to claim 4. Mitchell discloses further comprising: obtaining a recognition result according to the matched picture, the recognition result including: the matched picture (para 0043 discloses the ocr recognition result (i.e identifying/obtaining the recognition result of the digits) to find a suitable match (i.e the matched picture) meeting the above claim limitations, examiner notes that due to the recital of or in the claim the strike through limitations are not required to be met), 

8. Claim 15 is a corresponding device claim of claim 4. See the explanation of claim 4.

Claims 5, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Paul et al. (US20160044203) hereafter Paul.

9. Regarding claim 5, Mitchell discloses the method according to claim 1. Mitchell discloses, wherein the performing text recognition on the logo picture to obtain the current text information comprises: performing Optical Character Recognition (OCR) on the logo picture to obtain an OCR result (paras 0033-0038 discloses performing OCR (text recognition) on the logo picture 102 to obtain the current text information (i.e OCR system identifies (obtains) the words (current text information)) on the logo picture (i.e card image 102) meeting the above limitations and para 0043 discloses the ocr recognition result (i.e identifying/obtaining the recognition result of the digits) to find a suitable match meeting the above limitations of obtaining a OCR result. Mitchell however fails to disclose taking the OCR recognition result as the current text information if a confidence of the OCR result is greater than or equal to a preset threshold.  
	Paul discloses taking the OCR recognition result as the current text information if a confidence of the OCR result is greater than or equal to a preset threshold (Fig 2 and claim 1 in Paul shows and recites processing the photo and scan, said processing comprising (i) using a unique optical character recognition (OCR) technology to create a result for each of an event title, a venue, a price, a date, a time, a section, a row and a seat, and (ii) determining a confidence level for the OCR results, wherein, if the confidence level is at least equal or greater than a predetermined confidence level, meeting the above limitations). Before the effective filing date of the invention was made, Mitchell and Paul are combinable because they are from the same filed of endeavor and analogous art of image processing. The suggestion/motivation would be enhancing the confidence level of the validity and accuracy of the image at para 0007. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Paul in the method of Mitchell to obtain the invention as specified in claim 5.  

10. Regarding claim 10, Mitchell and Paul discloses the method according to claim 5. Mitchell disclose further comprising: obtaining a recognition result according to the matched picture, the recognition result including: the matched picture (para 0043 discloses the ocr recognition result (i.e identifying/obtaining the recognition result of the digits) to find a suitable match (i.e the matched picture) meeting the above claim limitations, examiner notes that due to the recital of or in the claim the strike through limitations are not required to be met), 

11. Claim 16 is a corresponding device claim of claim 5. See the explanation of claim 5.

12. Claim 17 is a corresponding device claim of claim 10. See the explanation of claim 10.




Allowable Subject Matter
Claims 2-3, 7-8, 13-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner has also cited references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading (anticipatory/obvious) on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Examiner also notes that CN112115950A provided by the applicant in the IDS is anticipatory prior art and the NPL’s cited in PTO 892 are anticipatory/obvious prior art’s. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669